Citation Nr: 1630772	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-48 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee strain.

2. Entitlement to an initial compensable disability rating for left knee strain.

3. Entitlement to an initial compensable rating for stress fractures of the right heel prior to December 8, 2009 and a rating in excess of 10 percent thereafter.

4. Entitlement to an initial compensable disability rating for stress fracture of the left heel prior to December 8, 2009 and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for bilateral stress fractures of the medial tibial plateaus and assigned a noncompensable 
(0 percent) disability rating.

A subsequent rating decision issued in April 2010 determined that there was clear and unmistakable error in the May 2007 rating decision.  Specifically, the April 2010 rating decision found that failure to grant service connection for status post right and left foot stress fractures was clear and unmistakable error.  The rating decision then granted service connection for left foot stress fracture and right foot stress fracture effective as of the date of discharge and assigned a noncompensable rating prior to December 8, 2009, and a 10 percent rating for each foot thereafter.  

Another rating decision, issued in November 2013, recharacterized the disability of bilateral stress fractures of medial tibial plateaus as knee strain.  A 10 percent disability rating was assigned for the right knee strain effective as of the date of discharge.  The rating decision characterized this decision as a partial grant of the Veteran's claims on appeal and noted that the award was based on "continuous prosecution of the claim."

Although the November 2013 rating decision specifically identified only the right knee as service connected, this action was taken as an adjustment or correction of the noncompensable disability rating formerly assigned for bilateral stress fractures of the medial tibial plateaus.  As such, by changing from a rating assigned based on the disability in both legs (bilateral) to one which assigned a compensable rating only to the right knee, the rating decision impliedly assigned a 0 percent (noncompensable) rating to the left knee.  The Veteran's continued prosecution of his increased rating claim therefore places the issue of entitlement to a compensable rating for the left knee before the Board.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) held that claims should be broadly construed to encompass the facts and assertions of the Veteran, who is not presumed to have medical expertise.  In this instance, given that the Veteran has continuously prosecuted his contentions that a higher disability rating is warranted for his bilateral lower leg disabilities, the Board will construe that to include both the bilateral stress fractures of the heels and the bilateral knee strains (a recharacterization of the previously claimed medial tibial plateau fractures).  This affords the Veteran every opportunity to present his case, particularly where the RO/AOJ seemed to have been confused about the exact nature of the claimed disability, as reflected by the unusual procedural history of the two intertwined disabilities set forth above.  As a result, the issues on appeal have been recharacterized to include all possible points of contention.


FINDINGS OF FACT

1. Throughout the appeals period the Veteran's right knee disability has been characterized by limitation of motion with pain; limitation of flexion to 45 degrees or less, limitation of extension, and without other knee impairments.

2. Throughout the appeals period the Veteran's left knee disability has been characterized by painful motion; limitation of motion and without other knee impairments.

3. Throughout the appeals period, the Veteran's stress fracture of the right heel has been characterized by foot pain and difficulty with weight-bearing, standing, or walking for prolonged periods, consistent with a moderate foot disability; no other foot pathology has been shown and the Veteran has not required assistive devices for walking.

4. Throughout the appeals period, the Veteran's stress fracture of the left heel has been characterized by foot pain and difficulty with weight-bearing, standing, or walking for prolonged periods, consistent with a moderate foot disability; no other foot pathology has been shown and the Veteran has not required assistive devices for walking.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

2. The criteria for an initial disability rating of 10 percent for left knee strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

3. The criteria for an initial disability rating of 10 percent for stress fracture of the right heel have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

4. The criteria for a disability rating in excess of 10 percent for stress fracture of the right heel have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

5. The criteria for an initial disability rating of 10 percent for stress fracture of the left heel have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

6. The criteria for a disability rating in excess of 10 percent for stress fracture of the left heel have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In September 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2007, December 2009, and June 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for stress fractures of the heels, with a noncompensable (0 percent) rating assigned prior to December 8, 2009, and a 10 percent rating assigned for each foot thereafter.  After a review of the evidence, the Board finds that the Veteran's disability picture with respect to his bilateral foot disablities has been consistent throughout the appeals period and staged ratings are therefore not appropriate.

Facts and Analysis

Feet 

The Veteran's bilateral heel fractures are rated under Diagnostic Code 5284 which provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a. 

The other Diagnostic Codes which apply to foot disabilities are those for acquired flatfoot/pes planus (5276), bilateral weak foot (5277), claw foot/pes cavus (5278), anterior metatarsalgia/Morton's disease (5279), hallux valgus (5280), hallux rigidus(5281), hammer toes (5282), and malunion/nonunion of tarsal or metatarsal bones (5283).  Given that the Veteran signs and symptoms related to his bilateral heel fractures do not more nearly reflect the criteria for the above DCs (for example, there has been surgery, or instances of callosities) for any of these disabilities, the specific rating criteria applicable to them need not be considered.  In light of this, the Board finds that rating the bilateral heel fractures under Diagnostic Code 5284 is appropriate.  

At the April 2007 VA examination the Veteran provided a history of stress fractures of both feet resulting from cumulative trauma during basic training.  All of the treatment modalities tired were ineffective at relieving the Veteran's pain and he was medically discharged from service.  His current symptoms were bilateral heel pain, greater in the left foot and made worse with prolonged weight-bearing.  The examiner noted that a November 2005 bone scan had shown evidence of stress fractures in the left calcaneus and right navicular and in the bilateral medial tibial plateaus.  The examiner diagnosed stress fractures of the bilateral feet and bilateral medial tibial plateaus impairing all prolonged weight-bearing and impact activities.

At the December 2009 VA examination the examiner noted that the Veteran had been medically discharged from service due to disabilities of the knees, ankles, and feet.  His current symptoms were pain and an inability to do impact exercises or to walk for more than 20 minutes.  His pain had progressively worsened since service was described as constant at a level of 6 out of 10 in intensity.  He took acetomenaphin as needed for pain relief, but found it ineffective.  The Veteran reported that while working at his construction job he had required frequent rest breaks to deal with his pain.  He experienced flare-ups in pain twice a week which lasted for up to one day when the pain was 10 out of 10 in intensity and he was severely limited in his ability to walk.  On physical examination he had had pain on palpation and pain on manipulation in both feet.  X-rays showed no evidence of arthritis and no acute abnormalities in either foot.  The examiner diagnosed healed stress fractures in both feet with residual heel and medial foot pain.
 
In a written statement submitted in December 2009, the Veteran stated that since he left service his legs had become progressively worse.  He had daily pain and often had to sit with his legs elevated; he got little relief from over-the-counter painkillers.  His pain kept him from sleeping sometimes and he frequently limped.  He could not stand for more than 20 or 30 minutes and he had trouble getting up and down to perform tasks at ground level.

Lay statements were also submitted in December 2009 by the Veteran's father, mother, and brother.  Each attested to the Veteran's leg and foot pain, with some days being worse than others.  The Veteran's father noted that sometimes the Veteran had to postpone assisting him on projects because of the level of pain he experienced.  The Veteran's brother attested that he had decreased mobility and sometimes shuffled when he walked.  The Veteran's mother noted that the Veteran did not seem to derive any lasting relief from his pain and did not think the stress fractures had ever properly healed.

In light of the evidence discussed above, the Board finds that the Veteran's disability picture with respect to his bilateral heel fractures has been consistent throughout the entire appeals period.  Specifically, the Veteran has had pain with weight-bearing and difficulty standing or walking for more than 20 minutes at a time as a result of the pain from his bilateral heel fractures.  As such, a 10 percent disability rating is warranted from the date of service separation for moderate disability under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

The evidence does not indicate that the Veteran's foot disabilities are moderately severe or severe in nature and higher disability ratings are therefore not warranted.  Specifically, the evidence shows that the Veteran experiences pain which can make walking or standing difficult for prolonged periods, but walking is not precluded and he does not require any assistive devices.  He has been able to work in the construction industry, although he has needed to take rest breaks to deal with the pain.  This is contemplated by the current rating.  See 38 C.F.R. § 4.1 (2015) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  In light of these facts and the X-ray evidence showing that the Veteran's stress fractures have healed, a disability rating higher than 10 percent under Diagnostic Code 5284 is not warranted.  38 C.F.R. § 4.71a.

Knees

Disabilities of the knees are rated based on specific functional limitations and symptomatology.  The Veteran is currently service-connected for bilateral knee strain with the right knee rated as 10 percent disabling based on limitation of motion and the left knee currently noncompensable.  38 C.F.R. § 4.31.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for compensable limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Other potentially applicable rating criteria exist for other disabilities of the knee including recurrent subluxation/ lateral instability (Diagnostic Code 5257), ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), impairment of tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.  Given that the Veteran's bilateral knee strains are characterized by the signs and symptoms of painful motion and limitation of motion, the other rating criteria are not applicable here.

At the June 2012 VA examination the Veteran provided a history of pain in both knees starting in Basic Training in 2005, which was diagnosed at that time by bone scans as stress fractures of the bilateral medial tibial plateaus.  His current symptoms included daily knee pain, worse in the right knee than the left, which made it hard to walk.  He reported that he occasionally used a knee brace for support on his right knee.  On physical examination, the Veteran had painful motion in both knees and reduced flexion in the right knee to 120 degrees with pain at 110 degrees.  The examiner stated that the stress fractures diagnosed in service had healed, based on X-ray evidence, and his current problem was one of knee pain.  In an addendum statement, the examiner noted that the diagnosis of stress fractures in the bilateral medial plateaus was made in error and that the proper diagnosis throughout the history of the claim was bilateral knee strain.

Based on the evidence set forth above, the Board finds that the Veteran's disability picture with respect to his bilateral knee disabilities has been consistent throughout the appeals period.  The Veteran's service treatment records show complaints of knee pain and difficulty with weight bearing, standing, or walking for long periods of time.  Those symptoms are the same as those documented at the June 2012 VA examination.  Those symptoms are also consistent with the assigned 10 percent disability rating for painful motion in the right knee under Diagnostic Codes 5003 and 5260.  38 C.F.R. § 4.59.  As such, a 10 percent disability rating is also appropriate for the left knee based on objective evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.

There is no evidence in the record that the Veteran has ever experienced any instability in his knees or any limitation of motion which meets the criteria for 
10 percent or greater disability rating, i.e., 45 degrees of flexion or 10 degrees of extension.  See, e.g., June 2012 VA examination report.  The Board notes that even during flare-ups, the Veteran describes increased levels of pain and difficulty walking, but no resulting impairment in range of motion and/or functional loss.  
As such, a disability rating in excess of 10 percent for either knee is not warranted.  38 C.F.R. § 4.71a.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's bilateral foot disabilities and bilateral knee disabilities with resulting pain and limitations in walking, standing, and weight-bearing are consistent with the applicable rating criteria, as discussed above.  No compensable limitation of motion has been shown and the Rating Schedule provides for a higher rating for more severe symptoms.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


\

(Continued on the next page)




ORDER

Entitlement to an initial rating in excess of 10 percent for right knee strain is denied.

Entitlement to an initial rating of 10 percent for left knee strain is granted as of the date of service separation.

Entitlement to an initial rating of 10 percent for stress fracture of the right heel is granted as of the date of service separation.

Entitlement to a disability rating in excess of 10 percent for stress fracture of the right heel is denied.

Entitlement to an initial rating of 10 percent for stress fracture of the left heel is granted as of the date of service separation.

Entitlement to a disability rating in excess of 10 percent for stress fracture of the left heel is denied.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


